Case 1:19-cv-04803-LMM Document 18-1 Filed 11/20/19 Page 1 of 9




                    EXHIBIT A
             Case 1:19-cv-04803-LMM Document 18-1 Filed 11/20/19 Page 2 of 9


   THIS NOTICE HAS BEEN AUTHORIZED BY THE HONORABLE LEIGH MARTIN MAY, UNITED STATES
   DISTRICT JUDGE. THE COURT EXPRESSES NO OPINION REGARDING THE MERITS OF THE PARTIES’
       CLAIMS OR DEFENSES. PLEASE DO NOT CONTACT THE COURT REGARDING THIS NOTICE.



                              IMPORTANT NOTICE TO:
            CURRENT AND FORMER PUBLIX BAKERY, DELI, AND MEAT MANAGERS

If you worked for Publix Super Markets, Inc. as a Bakery, Deli, or Meat Manager paid by salary
  at any time during the period beginning [date 3 years prior to Order] through the April, 2019
 effective date that those positions were reclassified to hourly-paid, you may be entitled to join a
lawsuit. The case is Aiuto, et al v. Publix Super Markets, Inc., No. 1:19-cv-04803-LMM, in the U.S.
                        District Court for the Northern District of Georgia.

  PLEASE READ THIS NOTICE CAREFULLY AS IT IMPACTS YOUR LEGAL RIGHTS RELATED TO AND
      RESULTING FROM YOUR EMPLOYMENT AS A DEPARTMENT MANAGER WITH PUBLIX.
What is this Notice?
The purpose of this Notice is to inform you of the existence of a collective action in which you may be able to
join, to advise you of your rights and how they may be affected by this lawsuit, and to instruct you on the procedure
for joining and participating in this lawsuit, if you wish to join.

Audenzio Aiuto and other current and former Department Managers (“Representative Plaintiffs”) filed a lawsuit
against Publix Super Markets, Inc. (“Publix”) under the Fair Labor Standards Act (“FLSA”) contending that
current and former Bakery, Deli and Meat Managers are owed unpaid overtime wages because Publix
misclassified those positions as exempt from the federal FLSA overtime laws and therefore failed to pay overtime
compensation owed for hours worked over 40 in a work week.
The Defendant denies the allegations. Its position is that it did not violate the FLSA or any other federal or state
laws. The Defendant also claims that it has acted in good faith at all times.

Why Are You Getting this Notice?
Publix’s records indicate that you may be a current or former employee who worked at Publix as a Bakery, Deli
or Meat Manager and was paid by Publix as salaried but exempt from overtime during the last three (3) years. If
that is correct, you may be eligible to join this lawsuit.

You may be eligible to join this lawsuit if you:

            Are a current or former Bakery, Deli or Meat Manager who worked for Publix during the past three
             years;
            Who was paid a salary; and
            Worked over 40 hours in that position during any week within the period beginning [date 3 years
             prior to Order] through the reclassification of that position to hourly-paid effective April, 2019.

You may be eligible to join this lawsuit regardless of any document you signed or any agreements between you
and Publix relating to your pay or employment at issue. You are allowed to join this lawsuit even if Publix or its
attorneys interviewed you about overtime or the claims at issue in this case, and even if you provided Publix or
its attorneys with a statement about overtime or the claims at issue in this case. If you have any questions as to
whether any statements you made or information you gave will affect your potential claims in this lawsuit, you
may obtain legal advice confidentially and without charge by contacting Plaintiffs’ counsel as listed, or other
            Case 1:19-cv-04803-LMM Document 18-1 Filed 11/20/19 Page 3 of 9


counsel of your choosing retained at your own expense. Under federal law, you may not waive your right to
recover your unpaid wages under the FLSA, unless the agreement was approved by the Department of Labor or
a Court. Signing any statement denying that you are owed additional compensation or signing a severance
agreement to release any claim(s) that you may have for unpaid wages under the FLSA does not affect your
legal right to join this lawsuit.

What Are Your Options?

  OPTION 1: Join Lawsuit                  SIGN & RETURN THE CONSENT FORM by (60 Days)
 Join the lawsuit: If you choose to join this lawsuit, you may return your completed and signed consent form to
 [name of Notice Administrator] no later than [deadline] by:

         Submitting your consent electronically at [online portal for Consent submissions] by inputting the
          following identification information:

                                            UserID: <<Unique UserID>>
                                               Password: «Password»
         Or, by emailing, faxing, or mailing the enclosed self-addressed, stamped envelope with your signed
          Consent Form to [name of Notice Administrator] as listed below on or before [deadline]:

                                        [Notice Administrator contact info]

  Effects of Joining the lawsuit: By timely submitting a Consent Form on or before [deadline], you will be part of
  this case and agree to be represented by Plaintiffs’ counsel.

         If the Representative Plaintiffs are successful in recovering a money judgment or settlement on your
          behalf, you will also be bound by any such judgment or settlement and will share in the amount
          recovered on your behalf by the Representative Plaintiffs.

         The Representative Plaintiffs’ attorneys will represent you on a contingent fee basis. This means that if
          there is no recovery, you will not have to pay any attorney’s fees and you will not owe the Representative
          Plaintiffs’ attorneys anything. Under the fee agreement, you will not have to pay the lawyers directly –
          win or lose. Instead, the attorneys will be paid a portion of the amount, if any, recovered from Defendant
          by settlement or other payment, or as otherwise awarded by the Court. While the lawsuit is proceeding,
          you might be required to provide information or otherwise participate in the action.

 Federal law prohibits Publix or anyone else from discriminating, retaliating, or mistreating you in
 any way for choosing to join this lawsuit. This means that you cannot be fired, demoted, or have
 your pay cut because you “opt-in” or have in any other way exercised your rights to join in this
 lawsuit.
  OPTION 2: Do Not Join                                   DO NOT RETURN CONSENT

  Do not join the lawsuit: By doing nothing, you are choosing not to participate in this lawsuit and you will not
  be part of this case or be represented by Plaintiffs’ counsel. You can file your own separate claim. However, the
  legal time or deadline to file a claim is running.

  Effects of Not Joining the lawsuit:
       You will not be entitled to money received as part of a judgment or settlement, if any money is awarded.
       You will not be bound by the judgment in this lawsuit or by the terms of a settlement for these claims
          (whether favorable or unfavorable).
            Case 1:19-cv-04803-LMM Document 18-1 Filed 11/20/19 Page 4 of 9


How Can You Get More Information?
Please do not contact the Court directly; instead, you may contact the Notice Administrator listed below with any
questions or to provide your updated address or contact information:

                               [NOTICE ADMINISTRATOR CONTACT INFO]

Or you may contact Plaintiffs’ Counsel at:

         C. ANDREW HEAD                                    DAVID HUGHES
         BETHANY A. HILBERT                                HARDIN & HUGHES, LLP
         HEAD LAW FIRM, LLC                                2121 14th Street
         White Provision, Suite 305                        Tuscaloosa, AL 35401
         1170 Howell Mill Road NW                          T: (205) 344-6690
         Atlanta, GA 30318; or                             F: (205) 344-6188
         4422 N Ravenswood Ave                             Email: dhughes@hardinhughes.com
         Chicago, IL 60640
         T: (404) 924-4151 x 108
         F: (404) 796-7338
         Email: bhilbert@headlawfirm.com

Contacting the attorneys listed above is free and confidential.
                          Case 1:19-cv-04803-LMM Document 18-1 Filed 11/20/19 Page 5 of 9
                                                   CONSENT TO JOIN COLLECTIVE ACTION
By signing and returning this consent form, I consent per the Court-authorized Notice to:
       1.   Join a collective action lawsuit as a party plaintiff against Publix Super Markets, Inc. (“Defendant”) in order to seek unpaid overtime
            damages for alleged violations of the Fair Labor Standards Act, pursuant to 29 U.S.C. § 216(b); and
       2.   Designate Head Law Firm LLC and Hardin & Hughes, LLP (the “Firms”) to represent me in this case and designate the Representative
            Plaintiffs as my agents to make decisions on my behalf. I understand that any such decisions and agreements made and entered
            into will be binding on me by joining the lawsuit.
                                                                                                                 «name»


  Full Legal Name (Please PRINT clearly)                                                                         «»



  Signature                                                                                                      Date


              All information you provide below is for use by the lawyers in this case, and will not be filed with the Court

                          Please print clearly in capital block letters using blue or black ink, one letter per box, as shown.      A B C l 2 3
MAILING ADDRESS (include Apt number, if applicable)
 

CITY                                                                                                                    STATE        ZIP
                                                                                                                                    

CELL PHONE NUMBER                                                            HOME PHONE NUMBER
      (                   )                   –                                    (                     )                    –

PERSONAL EMAIL ADDRESS (We will use this as our primary method to contact you.)
 

EMERGENCY CONTACT NAME (in case we lose contact with you)
 

EMERGENCY CONTACT PHONE NUMBER
      (                   )                   –
If you have received a paper form of this notice and wish to electronically sign and submit the Consent to Join form online, you may do so at
[NOTICE ADMINISTRATOR URL] using the following Notice ID and PIN. This information is specific to the person to whom this notice was
mailed. DO NOT COPY or SHARE this form with anyone else. (A non-personalized form is available for download on the website if needed.)
                                                                       Notice ID: «id»
                                                                            PIN: «pin»

Do not mail/fax/email a paper Consent to Join form if you submitted one online. To mail/fax/email a Consent to Join, complete and sign
this form and return it to the Notice Administrator by USPS First-Class mail postmarked no later than [deadline], or by fax or email received
no later than [deadline]. If your address changes, please notify the Notice Administrator using one of these contact methods.
               by USPS First-Class Mail                                       by Email                                               by Fax
            [NOTICE ADMINISTRATOR
                 CONTACT INFO]                               [NOTICE ADMINISTRATOR EMAIL]                                 [NOTICE ADMINISTRATOR FAX]


                                                        Administrator Use Only - Do not write below this line.
                                              Docket                                         Postmark                                      Received




                                                       Questions? Toll free: (Number)                                                                  v 1.0
         Case 1:19-cv-04803-LMM Document 18-1 Filed 11/20/19 Page 6 of 9



                                    Notice Administrator’s Email #1:
THIS NOTICE HAS BEEN AUTHORIZED BY THE HONORABLE LEIGH MARTIN MAY, UNITED STATES
DISTRICT JUDGE. THE COURT EXPRESSES NO OPINION REGARDING THE MERITS OF THE PARTIES’
    CLAIMS OR DEFENSES. PLEASE DO NOT CONTACT THE COURT REGARDING THIS NOTICE.



                        IMPORTANT NOTICE TO:
      CURRENT AND FORMER PUBLIX BAKERY, DELI, AND MEAT MANAGERS

If you worked for Publix Super Markets, Inc. as a Bakery, Deli, or Meat Manager paid by
 salary at any time during the period beginning [date 3 years prior to Order] through the
April, 2019 effective date that those positions were reclassified to hourly-paid, you may be
entitled to join a lawsuit. The case is Aiuto, et al v. Publix Super Markets, Inc., No. 1:19-cv-
       04803-LMM, in the U.S. District Court for the Northern District of Georgia.

 PLEASE READ THIS NOTICE CAREFULLY AS IT IMPACTS YOUR LEGAL RIGHTS RELATED TO
 AND RESULTING FROM YOUR EMPLOYMENT AS A DEPARTMENT MANAGER WITH PUBLIX.

What is this Notice?
The purpose of this Notice is to inform you of the existence of a collective action in which you may be able
to join, to advise you of your rights and how they may be affected by this lawsuit, and to instruct you on
the procedure for joining and participating in this lawsuit, if you wish to join.

Audenzio Aiuto and other current and former Department Managers (“Representative Plaintiffs”) filed a
lawsuit against Publix Super Markets, Inc. (“Publix”) under the Fair Labor Standards Act (“FLSA”)
contending that current and former Bakery, Deli and Meat Managers are owed unpaid overtime wages
because Publix misclassified those positions as exempt from the federal FLSA overtime laws and therefore
failed to pay overtime compensation owed for hours worked over 40 in a work week.
The Defendant denies the allegations. Its position is that it did not violate the FLSA or any other federal or
state laws. The Defendant also claims that it has acted in good faith at all times.

Why Are You Getting this Notice?
Publix’s records indicate that you may be a current or former employee who worked at Publix as a Bakery,
Deli or Meat Manager and was paid by Publix as salaried but exempt from overtime during the last three
(3) years. If that is correct, you may be eligible to join this lawsuit.

You may be eligible to join this lawsuit if you:

           Are a current or former Bakery, Deli or Meat Manager who worked for Publix during the past
            three years;
           Who was paid a salary; and
           Worked over 40 hours in that position during any week within the period beginning [date 3
            years prior to Order] through the reclassification of that position to hourly-paid effective April,
            2019.
          Case 1:19-cv-04803-LMM Document 18-1 Filed 11/20/19 Page 7 of 9



You may be eligible to join this lawsuit regardless of any document you signed or any agreements
between you and Publix relating to your pay or employment at issue. You are allowed to join this lawsuit
even if Publix or its attorneys interviewed you about overtime or the claims at issue in this case, and even
if you provided Publix or its attorneys with a statement about overtime or the claims at issue in this case.
If you have any questions as to whether any statements you made or information you gave will affect your
potential claims in this lawsuit, you may obtain legal advice confidentially and without charge by
contacting Plaintiffs’ counsel as listed, or other counsel of your choosing retained at your own expense.
Under federal law, you may not waive your right to recover your unpaid wages under the FLSA, unless
the agreement was approved by the Department of Labor or a Court. Signing any statement denying that
you are owed additional compensation or signing a severance agreement to release any claim(s) that you
may have for unpaid wages under the FLSA does not affect your legal right to join this lawsuit.

What Are Your Options?

  OPTION 1: Join Lawsuit                   SIGN & RETURN THE CONSENT FORM by (60 Days)
 Join the lawsuit: If you choose to join this lawsuit, you may return your completed and signed consent form to
 [name of Notice Administrator] no later than [deadline] by:

          Submitting your consent electronically at [online portal for Consent submissions] by inputting the
           following identification information:

                                             UserID: <<Unique UserID>>
                                                Password: «Password»
          Or, by emailing, faxing, or mailing the enclosed self-addressed, stamped envelope with your signed
           Consent Form to [name of Notice Administrator] as listed below on or before [deadline]:

                                         [Notice Administrator contact info]

  Effects of Joining the lawsuit: By timely submitting a Consent Form on or before [deadline], you will be part of
  this case and agree to be represented by Plaintiffs’ counsel.

          If the Representative Plaintiffs are successful in recovering a money judgment or settlement on your
           behalf, you will also be bound by any such judgment or settlement and will share in the amount
           recovered on your behalf by the Representative Plaintiffs.

          The Representative Plaintiffs’ attorneys will represent you on a contingent fee basis. This means that if
           there is no recovery, you will not have to pay any attorney’s fees and you will not owe the Representative
           Plaintiffs’ attorneys anything. Under the fee agreement, you will not have to pay the lawyers directly –
           win or lose. Instead, the attorneys will be paid a portion of the amount, if any, recovered from Defendant
           by settlement or other payment, or as otherwise awarded by the Court. While the lawsuit is proceeding,
           you might be required to provide information or otherwise participate in the action.

 Federal law prohibits Publix or anyone else from discriminating, retaliating, or mistreating you in
 any way for choosing to join this lawsuit. This means that you cannot be fired, demoted, or have
 your pay cut because you “opt-in” or have in any other way exercised your rights to join in this
 lawsuit.
  OPTION 2: Do Not Join                                    DO NOT RETURN CONSENT
         Case 1:19-cv-04803-LMM Document 18-1 Filed 11/20/19 Page 8 of 9



  Do not join the lawsuit: By doing nothing, you are choosing not to participate in this lawsuit and you will not
  be part of this case or be represented by Plaintiffs’ counsel. You can file your own separate claim. However, the
  legal time or deadline to file a claim is running.

  Effects of Not Joining the lawsuit:
       You will not be entitled to money received as part of a judgment or settlement, if any money is awarded.
       You will not be bound by the judgment in this lawsuit or by the terms of a settlement for these claims
          (whether favorable or unfavorable).
How Can You Get More Information?
Please do not contact the Court directly; instead, you may contact the Notice Administrator listed below
with any questions or to provide your updated address or contact information:

                            [NOTICE ADMINISTRATOR CONTACT INFO]

Or you may contact Plaintiffs’ Counsel at:

         C. ANDREW HEAD                                 DAVID HUGHES
         BETHANY A. HILBERT                             HARDIN & HUGHES, LLP
         HEAD LAW FIRM, LLC                             2121 14th Street
         White Provision, Suite 305                     Tuscaloosa, AL 35401
         1170 Howell Mill Road NW                       T: (205) 344-6690
         Atlanta, GA 30318; or                          F: (205) 344-6188
         4422 N Ravenswood Ave                          Email: dhughes@hardinhughes.com
         Chicago, IL 60640
         T: (404) 924-4151 x 108
         F: (404) 796-7338
         Email: bhilbert@headlawfirm.com

Contacting the attorneys listed above is free and confidential.
         Case 1:19-cv-04803-LMM Document 18-1 Filed 11/20/19 Page 9 of 9



                                   Notice Administrator’s Email #2:

We are the Notice Administrator authorized by the Court to send you this email in the case
pending in federal district court styled Aiuto, et al v. Publix Super Markets, Inc., No. 1:19-cv-
04803-LMM, in the U.S. District Court for the Northern District of Georgia. If you worked for
Publix as a Bakery, Deli, or Meat Manager at any time during the period beginning [date 3 years prior
to Order] through the April, 2019 effective date that those positions were reclassified to hourly-paid, a
collective action lawsuit may affect your legal rights. We have sent you a separate email containing
the complete Court-Authorized Notice and information on your right to join. If you did not
receive that emailed Notice, please check your email account’s Junk/Spam folder or contact
us at [toll-free number]. Important: This Notice is NOT a solicitation from a lawyer. The Court
authorized this Notice email.
